Moodys Initial Compliance Rating Moodys Final Compliance Rating Fitch Initial Compliance Rating Fitch Final Compliance Rating DBRS Initial Compliance Rating DBRS Final Compliance Rating Compliance Comments Issue Resolution A A A A A A A A A A A A A A A A A A D D D D D D Final Title has schedule B2 exceptions noted - Schedule B of the Final Title policy reflects unsettled probate dated 2004. - Active; A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/01/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Prepaid Finance Charges under disclosed - TIL underdisclosed $200.00 Appears attorney fee was not disclosed on final loan agreement disclosure. - Acknowledged 09/02/2015; A A A A A A A A A A A A B B B B B B Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the state. - Acknowledged 09/02/2015; A A A A A A A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/01/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the State. - Acknowledged 09/02/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B 3 day rescission period not provided - Right to Cancel provided in the loan file reflects a transaction date of XX/XX/XXXX with a signature date of XX/XX/XXXX.The loan disbursed on XX/XX/XXXX - not giving the Borrower a full 3 days rescission.- Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/01/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; Incorrect rescission model – New creditor refinance requires form H-8 -Acknowledged 09/02/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; A A A A A A A A A A A A A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the state. - Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - - Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/01/2015; Incorrect rescission model – Same lender refinance requires form H-9 -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the State. - Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; Incorrect rescission model – New creditor refinance requires form H-8 -Acknowledged 09/04/2015; Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the state. - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B 3 day rescission period not provided - The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. - Acknowledged 09/04/2015; Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Prepay Penalty Not Enforceable - Terms of Prepayment per the Note is 6 months interest for a 3 year term.Prepayment penalties in connection with loans secured by property containing a single-family dwelling are limited to 1% of the amount of any prepayment made within three years of the date of the loan. Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the State. - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; Incorrect rescission model – New creditor refinance requires form H-8 -Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B 3 day rescission period not provided - The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. - Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; Missing Final HUD-1 - HUD in loan file is not signed by the Borrowers nor certified by the title company.Compliance testing utilizing this HUD passes compliance.Additional findings may occur upon receipt of signed Final HUD.- Acknowledged 09/03/2015; B B B B B B Home Loan Not Compliant - State does not allow Arbitration rider. - Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; Incorrect rescission model – New creditor refinance requires form H-8 -Acknowledged 09/03/2015; B B B B B B 3 day rescission period not provided - The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. - Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B 3 day rescission period not provided - The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. - Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B 3 day rescission period not provided -Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B 3 day rescission period not provided - The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. - Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B 3 day rescission period not provided - The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. - Acknowledged 09/04/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015;Missing Right To Cancel Form -Acknowledged 09/04/2015; Failure to Obtain Final TIL - TIL is missing from the loan file.- Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B 3 day rescission period not provided - Right to Cancel provided in the loan file reflects a transaction date of XX/XX/XXXX with an signature date of XX/XX/XXXX.Unable to determine actual disbursement date.- Acknowledged 09/04/2015; Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; Loan Late Charge Parameters Exceeds State Thresholds - 10% > 5% maximum late fee allowed by the State. - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/01/2015; Incorrect rescission model – Same lender refinance requires form H-9 -Acknowledged 09/02/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B 3 day rescission period not provided - Unable to determine disbursement date.- Acknowledged 09/03/2015; Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; Failure to Obtain Final TIL - Missing page one of the Final TIL. Cannot complete compliance tests. - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the State. - Acknowledged 09/03/2015; B B B B B B Loan Late Charge Parameters Exceeds State Thresholds - 10 days < 15 days required grace period permitted by the state. - Acknowledged 09/01/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; Loan Late Charge Parameters Exceeds State Thresholds - Late charge 10% > 4% allowed by state - Acknowledged 09/04/2015 Issue Resolution: Late Charge permitted Under AMTPA (Alternative Mortgage Transaction Parity Act) – language is in the note.; Late Charge permitted Under AMTPA (Alternative Mortgage Transaction Parity Act) – language is in the note.; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; A A A A A A A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; Statute of Limitations - Prepaid Finance Charges under disclosed - Prepaid finance charge under disclosed by $200.- Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; A A A A A A A A A A A A B B B B B B Finance Charge Under Disclosed - Finance charge under disclosed by $12,986.55. Invalid fully indexed rate calculated on final TIL. - Acknowledged 09/04/2015; APR Under Disclosed - APR under disclosed by 0.334%. Invalid fully indexed rate calculated on final TIL. - Acknowledged 09/04/2015; B B B B B B Prepay Penalty Not Enforceable - Terms of Prepayment per the Note is 6 mos interest on amount > 20% OPB for a 2 year term.Under the Consumer Credit Act, prepayment penalties may be provided for in a consumer credit transaction and assessed in a simple interest transaction only where the original amount financed is equal to or greater than $2,000 and: (i) the transaction involves an interest in real property and the creditor is either an approved mortgagee under the provisions of the National Housing Act or exempt from licensing under state law; or (ii) the creditor is a trust institution or an exempt trust.In all other situations, whether the consumer credit transaction is simple interest or pre-computed, the inclusion of a prepayment penalty is not permissible under state law. - Acknowledged 09/04/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration - Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/04/2015; Prepay Penalty Not Enforceable - Terms of Prepayment per the Note is 6$ of amount prepaid for a 2 year term.If the loan is prepaid before five years, a prepayment penalty of not more than one percent of the original loan amount is authorized.- Acknowledged 09/04/2015; B B B B B B Finance Charge Under Disclosed - Finance Charge under disclosed by $514.98. Maximum tolerance is $100. - Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A A A A A A A B B B B B B Loan is subject to Mandatory Arbitration -Acknowledged 09/03/2015; A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A D D D D D D Loan is subject to Mandatory Arbitration -Acknowledged 09/02/2015; Missing Mortgage - Mortgage in file is missing pages 4 - 16. - Active;
